United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.J., Appellant
and
U.S. POSTAL SERVICE, BARBARA JORDAN
POST OFFICE, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1151
Issued: January 27, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 27, 2015 appellant filed a timely appeal from the April 14, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained more than nine percent permanent impairment of
his left upper extremity, for which he previously received schedule awards.
FACTUAL HISTORY
On August 10, 2004 appellant, then a 40-year-old motor vehicle operator, filed a
traumatic injury claim alleging that on August 5, 2004, while pushing a container onto a vehicle,
he suffered from shoulder pain and a stiff neck. On September 15, 2004 OWCP accepted his
claim for cervical strain and left shoulder impingement syndrome. Appellant received
1

5 U.S.C. § 8101 et seq.

continuation of pay from August 5 to September 19, 2004 and returned to full duty on
September 24, 2004.
Appellant submitted a February 27, 2013 impairment determination wherein Dr. Cheng
Lee, a chiropractor, assessed appellant with five percent whole person impairment due to clinical
evidence of intervertebral disc herniations (at C3-C4, C4-C5, and C5-C6, and C6-C7). He noted
that appellant presented without signs of radiculopathy at that time, but had nonuniform loss of
motion segment integrity. Appellant also concluded that appellant had zero percent upper
extremity impairment according to the American Medical Association, Guides to the Evaluation
of Permanent Impairment (6th ed. 2009) (A.M.A., Guides).2
On March 25, 2013 appellant filed a claim for a schedule award.
On April 8, 2013 OWCP referred appellant’s case, along with Dr. Lee’s report, to an
OWCP medical adviser to assess the date of maximum medical improvement, functional loss of
use, and percentage of impairment of an injured member in accordance with the A.M.A., Guides.
In response, the medical adviser noted that while Dr. Lee’s assessment of whole person
impairment for the cervical spine may be a correct evaluation, FECA does not allow a schedule
award for the spine nor for the whole person, and that therefore a diagnosed injury originating in
the spine may be considered only to the extent that it results in permanent impairment of the
extremities. He noted that spinal nerve injury is best determined using The Guides Newsletter
July/August 2009.3 The medical adviser recommended referral for a second opinion evaluation.
On May 31, 2013 OWCP referred appellant to Dr. Zvi Kalisky, a Board-certified
physiatrist, for a second opinion evaluation. On June 18, 2013 it also referred appellant to
Dr. Goran A. Jezic, also a Board-certified physiatrist, for an additional second opinion
examination.
In a June 18, 2013 report, Dr. Jezic determined that there was electrodiagnostic evidence
of mild median sensorimotor mononeuropathy at both wrists, demyelinating only, right slightly
more pronounced than left, consistent with the clinical diagnosis of carpal tunnel syndrome. He
noted that otherwise normal electrodiagnostic evaluation of the upper extremities and cervical
paraspinal muscles.
In a June 17, 2013 report, Dr. Kalisky reviewed the results of his physical examination
and the medical evidence, including the tests done by Dr. Jezic. He listed impressions of left
shoulder sprain/strain with impingement syndrome and cervical sprain/strain with chronic neck
pain and no objective physical or electrodiagnostic findings of radiculopathy. Dr. Kalisky listed
the date of maximum medical improvement as February 27, 2013, the date of his impairment
rating evaluation with Dr. Lee. He noted that, based on appellant’s loss of range of motion in his
left shoulder, per Table 15-34, of the A.M.A., Guides4 appellant had three percent upper
extremity impairment for flexion, three percent upper extremity impairment for abduction, and
two percent for internal rotation with a total of eight percent upper extremity impairment.
2

A.M.A., Guides 564, Table 17-2.

3

The Guides Newsletter, Rating Spinal Nerve Extremity Impairment Using the Sixth Edition (July/August 2009).

4

A.M.A., Guides 475.

2

Dr. Kalisky noted the other motions were normal. He then applied a grade modifier of 2
pursuant to Table 15-35 and noted that since appellant’s functional history assessment is one unit
higher than his grade of motion grade modifier, per Table 15-36 his range of motion impairment
must be increased by a factor of 5 percent (to 8.4 percent), which is rounded to an 8 percent
upper extremity impairment for his left shoulder.5 With regard to his cervical spine, Dr. Kalisky
utilized Table 1 of The Guides Newsletter, and noted that given the fact that there are no
objective physical or electrodiagnostic findings of radiculopathy identified on his evaluation, the
claimant belonged in class 0 for nerve root impairments at C5, C6, C7, C8, and T1 which gives
him zero percent impairment for the right upper extremity and zero percent impairment for the
left upper extremity. Then, he noted that combining the eight percent upper extremity
impairment of the left shoulder with zero percent upper extremity impairment for left cervical
radiculopathy, totaled eight percent upper extremity impairment for the left upper extremity and
zero percent impairment for the right upper extremity.
On August 7, 2013 OWCP referred the case to a new OWCP medical adviser for an
impairment evaluation. In an August 22, 2013 report, the new OWCP medical adviser utilized
the findings in Dr. Kalisky’s report, applied the shoulder regional grid from Table 15-5 for left
diagnostic key factor strain/sprain,6 and noted range of motion findings on Table 15-34 as
follows: three percent impairment for 110 degrees of flexion, zero percent impairment for 60
degrees of extension, three percent impairment for 110 degrees of abduction, zero percent
impairment for 50 degrees of adduction, two percent impairment for 60 degrees of internal
rotation, and zero percent impairment for 90 degrees of external rotation.7 He added these
figures and determined that this yielded eight percent impairment for the left upper extremity.
The medical adviser listed range of motion adjustment for functional history pursuant to Table
15-35 and Table 15-36,8 noting range of motion grade modifier of 1, a functional history
adjustment QuickDASH compatible with functional history grade 2, for a functional history
grade adjustment of 1 (2-1 = 1 higher). He then noted the adjustment as 5 percent of 8 percent
equaled 0.4 percent, or no movement. The medical adviser concluded that the final impairment
figure was for eight percent impairment of the left upper extremity.
On August 7, 2013 OWCP asked its medical adviser to revisit the award considering the
one percent schedule award of the left upper extremity in appellant’s case number xxxxxx939.
In an October 18, 2013 addendum, the medical adviser, noted that he reviewed the previous
schedule award, that appellant had one percent impairment for left upper extremity based on left
middle finger tenosynovitis and eight percent impairment for range of motion deficit, and that
when these figures are combined, appellant has nine percent impairment of the left upper
extremity.
On September 18, 2013 appellant filed another claim for a schedule award.

5

Id. at 477.

6

Id. at 401.

7

Id. at 475.

8

Supra note 5.

3

On November 8, 2013 OWCP issued a schedule award for eight percent impairment of
the left upper extremity. It noted that appellant had previously received a schedule award for one
percent impairment of left upper extremity based on an injury to his middle finger under OWCP
case number xxxxxx939.
On July 18, 2014 appellant filed a claim for an additional schedule award.
On February 2, 2015 OWCP referred appellant to Dr. David Poindexter, a Board-certified
physiatrist, for a second opinion. Dr. Poindexter examined appellant on February 17, 2015 and
diagnosed cervical spine sprain/strain and left shoulder sprain/strain. He agreed with the prior
assessment that appellant reached maximum medical improvement on February 27, 2013.
Utilizing Table 15-34 of the A.M.A., Guides (6th ed. 2009), Dr. Poindexter noted that appellant
had 130 degrees of flexion which equaled three percent upper extremity impairment, extension
of 55 degrees which equaled zero percent upper extremity impairment, abduction of 110 degrees
which equaled three percent upper extremity impairment, adduction of 50 degrees which equaled
zero percent impairment upper extremity impairment, internal rotation of 50 degrees which
equaled two percent upper extremity impairment and external rotation of 80 degrees which
equaled zero percent upper extremity impairment.9
Adding these figures together, Dr. Poindexter determined that appellant had an eight
percent impairment of the left upper extremity. He noted a grade 1 modifier for range of
motion10 and a functional history adjustment of grade 1,11 and determined that this yielded no
modification of the impairment rating. Dr. Poindexter further discussed appellant’s cervical
spine sprain/strain. He found no evidence of objective radiculopathy with sensation and noted
that motor testing was normal in bilateral upper extremities from C5 through C8 nerve
distribution. Dr. Poindexter determined that under FECA and The Guides Newsletter,
July/August 2009, appellant would receive zero percent left and right upper extremity
impairment rating for his cervical strain/sprain.
On April 3, 2015 OWCP referred the case to an OWCP medical adviser. In an April 9,
2015 response, the medical adviser noted that Dr. Poindexter properly observed that FECA does
not allow a schedule award for the spine, and therefore, a diagnosed injury originating in the
spine may be considered only to the extent that it results in permanent impairment of the
extremities, generally manifest as spinal nerve impairment. He noted that spinal nerve
impairment is best described in The Guides Newsletter, and Dr. Poindexter determined no ratable
impairment of spinal nerve as the sensory and motor examinations for spinal nerves C7 through
C8 were intact in both upper extremities. The medical adviser also recommended a permanent
impairment of the left upper extremity of eight percent based on appellant’s injury to his left
shoulder, agreeing with Dr. Poindexter’s calculations. He found that appellant had already
received a prior award of nine percent of the left upper extremity, and that therefore, no further
award was due at this time.

9

Id. at 475, Table 15-34.

10

Id. at 477, Table 15-35.

11

Id. at Table 15-36.

4

On April 14, 2015 OWCP denied appellant’s claim for an additional schedule award.
LEGAL PRECEDENT
The schedule award provision of FECA12 and its implementing regulations13 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to insure equal justice under the law to all claimants, good administrative practice
necessitates the use of single set of tables so that here may be uniform standards applicable to all
claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.14 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.15
The sixth edition requires identifying the impairment Class of Diagnosis (CDX)
condition, which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Evidence (GMPE) and Clinical Studies (GMCS).16 The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).17
Although the A.M.A., Guides, includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.18 A
schedule award is not payable for the loss, or loss of use, of a part of the body that is not
specifically enumerated under FECA.19
In 1960 amendments to FECA modified the schedule award provisions to provide for an
award for permanent impairment to a member of the body covered by the schedule regardless of
whether the cause of the impairment originated in a scheduled or nonscheduled member.
Therefore, as the schedule award provisions of FECA include the extremities, a claimant may be
entitled to a schedule award for permanent impairment to an extremity even though the cause of
the impairment originated in the spine.20
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
12

5 U.S.C. § 8107.

13

20 C.F.R. § 10.404.

14

Id.

15

See A.A., Docket No. 15-898 (issued July 28, 2015).

16

A.M.A., Guides 494-531.

17

Id. at 521.

18

Pamela J. Darling, 49 ECAB 286 (1998).

19

M.P., Docket No. 14-777 (issued July 18, 2014).

20

Thomas J. Engelhart, 50 ECAB 319 (1999).

5

lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides
Newsletter, Rating Spinal Nerve Impairment Using the Sixth Edition (July/August 2009) is to be
applied.21 The Board has long recognized the discretion of OWCP to adopt and utilize various
editions of the A.M.A., Guides for assessing permanent impairment.22 In particular, the Board
has recognized the adoption of this methodology for rating extremity impairment, including the
use of The Guides Newsletter, as proper in order to provide a uniform standard applicable to each
claimant for a schedule award for extremity impairment originating in the spine.23
After obtaining all necessary medical evidence, the file should be routed to an OWCP
medical adviser for a rationalized opinion concerning the nature and percentage of impairment in
accordance with the A.M.A., Guides.24
ANALYSIS
OWCP accepted appellant’s claim for cervical strain and left shoulder impingement
syndrome. It previously issued schedule awards totaling nine percent for permanent impairment
of appellant’s left upper extremity. Appellant requested an increased schedule award. The
Board has evaluated the evidence, and finds that appellant has not established impairment greater
than that for which he was previously awarded.
The Board notes that OWCP properly issued a schedule award for eight percent
impairment on November 8, 2013, which when added to appellant’s previous award of one
percent permanent impairment, resulted in a total award of nine percent permanent impairment
of the left upper extremity.
Dr. Lee assessed appellant with five percent whole person impairment.25 However, as
properly noted by the first OWCP medical adviser, FECA does not authorize the payment of
schedule awards for the permanent impairment of the whole person.26 OWCP referred appellant
for second opinions, and Dr. Kalisky, after reviewing Dr. Jezic’s diagnostic tests, determined that
appellant had eight percent impairment of the left upper extremity based on loss of motion in the
left shoulder. OWCP referred the case to an OWCP medical adviser, who agreed with
Dr. Kalisky’s calculations.
21

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, Part 3
-- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, n.5 (January 2010).
22

D.S., Docket No. 14-12 (issued March 18, 2014).

23

R.L., Docket No. 14-1479 (issued October 28, 2014); see also E.D., Docket No. 13-2024 (issued April 24,
2014); D.S., Docket No. 13-2011 (issued February 18, 2014).
24

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (February 2013). See also B.F., Docket No. 15-826 (issued November 5, 2015).
25

The Board has held that, as a chiropractor may only qualify as a physician in the diagnosis and treatment of
spinal subluxation, his or her opinion is not considered competent medical evidence in evaluation of other disorders,
including those of the extremities, although these disorders may originate in the spine. As the chiropractor is not an
extremity expert and there is no schedule award for the spine, a chiropractor’s opinion in evaluating an extremity
award case is of no probative medical value. See N.B., Docket No. 15-1390 (issued November 6, 2015).
26

Y.M., Docket No. 13-1626 (issued November 13, 2013).

6

Applying Table 15-34 of the A.M.A., Guides, these physicians properly noted that
appellant had three percent impairment based on 110 degrees of flexion, three percent
impairment based on 110 degrees of abduction, and two percent impairment due to 60 degrees of
internal rotation, which yielded eight percent impairment of the left upper extremity.27 After
making the appropriate adjustments pursuant to Table 15-35 and Table 15-36 of the A.M.A.,
Guides, Dr. Kalisky and OWCP’s medical adviser noted that appellant’s impairment rating
would be adjusted and rounded to eight percent and therefore yielded no greater impairment.28
The medical adviser then reviewed the record and noted that appellant had previously received a
one percent permanent impairment award for left upper extremity due to left middle finger
tenosynovitis. He therefore concluded that appellant had a total permanent impairment of the
left upper extremity of nine percent.
The Board notes that none of the medical evidence submitted after the November 8, 2013
determination established that appellant had greater than nine percent permanent impairment of
his left upper extremity. Dr. Poindexter examined appellant on February 17, 2015, and properly
noted that, pursuant to Table 15-34 of the A.M.A., Guides, appellant had three percent
impairment of his left upper extremity due to 130 degrees flexion, three percent impairment
based on 110 degrees of abduction, and two percent impairment based on internal rotation of 50
degrees, which equaled a total impairment of the left upper extremity based on his shoulder
injury of eight percent.29 He noted no impairment based on extension, adduction, and external
rotation.30 Since appellant’s range of motion and functional history grade modifier adjustments
were both the same grade modifier of 1, no modification of his impairment was needed.31 The
medical adviser also agreed with these calculations. Further, he properly agreed with
Dr. Poindexter’s conclusion that there was no impairment based on appellant’s cervical strain.
FECA does not allow a schedule award for the spine, and a diagnosed injury originating in the
spine may be considered only to the extent that it results in a permanent impairment of the
extremities, generally manifesting itself as spinal nerve impairment, which is described in The
Guides Newsletter. Both the medical adviser and Dr. Poindexter properly determined that there
was no ratable impairment of the spinal nerve as the sensory and motor examinations for spinal
nerves C7 through C8 were intact in both extremities.
The Board finds that Dr. Poindexter and OWCP medical adviser properly applied the
A.M.A., Guides and determined that appellant had nine percent permanent impairment of his left
upper extremity. Appellant has previously received a schedule award in this amount. Thus, the
medical evidence does not establish that appellant is entitled to an additional schedule award.32

27

Supra note 4 at 476.

28

Id. at 477.

29

Id.

30

Supra note 9.

31

Id. at 477, Table 15-35, Table 15-36.

32

See E.W., Docket No. 14-1977 (issued June 26, 2015).

7

Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not sustained greater than nine percent impairment of
his left upper extremity, for which he previously received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 14, 2015 is affirmed.33
Issued: January 27, 2016
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

33

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

8

